Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/03/2021 has been entered. 

DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 09/03/2021.
Claims 1-2, 4, 6-11, 14 and 16-20 have been amended.
Claim 5 has been withdrawn.
Claims 1-4 and 6-20 are pending.

Examiner Amendment
Claim 5, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.146 has been rejoined, the restriction requirement species as set forth in the Office action mailed on 02/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-20, filed on 09/03/2021 have been fully considered and they are persuasive. Particularly, on pages 7-9 of the Applicant’s Response, applicants argued that Chong ‘861 and Kwon ‘493 do not disclose the limitations of independent claim including: “a second semiconductor material positioned at least partially in the upper epitaxial cavity and including a second dopant that is different from the first dopant; and an insulation material positioned above the second semiconductor material, wherein a lower surface of the insulation material overlaps with an upper surface of the second semiconductor material across the lateral width of the upper epitaxial cavity in the gate length direction of the transistor”.
The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “a second semiconductor material positioned at least partially in the upper epitaxial cavity and including a second dopant that is different from the first dopant; and an insulation material positioned above the second semiconductor material, wherein a lower surface of the insulation material overlaps with an upper surface of the second semiconductor material across the lateral width of the upper epitaxial cavity in the gate length direction of the transistor” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-15 are also allowed as they depend from an allowed base claim.
Regarding claim 16, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “a protruding edge of the first semiconductor extends laterally along a gate length direction of the transistor, wherein the protruding edge is positioned vertically under a portion of the gate structure, and lateral distances between the protruding edge and each one of the first sidewall and the second sidewall of the gate electrode are smaller than a lateral distance between the first sidewall and the second sidewall of the gate electrode” in combination with the remaining limitations called for in claim 16.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829